Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 02/01/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/30/2020 has been entered. Claims 1, 10, and 19 have been amended; claim 9 has been cancelled; and claim 21 is newly added.  Claims 1-8 and 10-21 remain pending.
Response to Arguments
Although the grounds of rejection are modified from a 102 anticipation to a 103 obviousness in view of the claim amendments entered 12/30/2020, the grounds of rejection partially rely on previously cited art and examiner responds to applicant remarks in order to clarify the office's position and aid in compact prosecution. Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.  
Applicant submits “Ivanov does not explicitly teach anything that resembles Applicant's primary speed. funnels. For example, in the portions of Ivanov's disclosure cited by the Office Action, the "two  speed limit sign 330(2) and 330(3)" each specify an identical speed limit of 80 miles per hour. See Fig. 3, para. [0064]. This process, however, stands opposed to teaching 
The examiner respectfully disagrees.
Examiner notes for the record that that the road signs of Ivanov 330(2) and 330(3)" are physically distinct signs with the same speed limit (See Fig. 3, para. [0064]).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the observation of speed signs with different speed limits for different sections of a road”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further  submits “Ivanov's disclosure concentrates on improving the observation accuracy of a single object to invite more frequent updates to a road database, which is incongruous with Applicant's goal of identifying roadwork zones. Therefore, even throwing aside Ivanov's failure to explicitly teach the Applicant's speed funnels, a person of skill in the art, reading Ivanov, could not 'at once envisage' primary speed funnels given the different problems and solutions provided by each disclosure.”
The examiner respectfully disagrees.
In response to applicant's argument that "a person of skill in the art, reading Ivanov, could not 'at once envisage' primary speed funnels given the different problems and solutions provided by each disclosure”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Therefore the updated grounds of rejection for amended claims 1-8 and 10-20 are presented as applied below in view of the claim amendments filed 12/30/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov; Volodymyr et al. US 20180025628 A1 in view of Fairfield; Nathaniel et al. US 20140063232 A1.
Regarding Claims 1, 10 and 19, Ivanov discloses A method for generating at least one route speed funnel for road work zone identification (See Ivanov Figs. 1-4), the method comprising:
generating, by a processor, a plurality of learned road signs (See Ivanov [where learned signs correspond to filtered observations] Fig. 4 [0067] At step 406, the filtering engine 210 identifies and removes inconsistent observations 140 that are included in the observation data 130. Fig. 2, [0041]-[0042] filtering engine 210)  from a plurality of road sign observations captured by a plurality of vehicles (See Ivanov Fig. 4, [0067]The observation data 130 includes any number of the observations 140 received from any number of the vehicles 120);
determining a plurality of primary speed funnels , each of the plurality of primary speed funnels comprising a different pair of learned road signs selected from the generated plurality of learned road signs (See Ivanov  [where primary funnels correspond to clusters 170(3) and 170(4) for different pair of learned signs 330(2) and 330(3)] See Ivanov Fig. 4, [0068] step 408, [0051] Fig. 3, [0064] - [0065]; See also Ivanov Fig. 2, [0044] [where clusters 170 can also be considered equivalent to primary speed funnels]);
generating the at least one route speed funnel from the plurality of primary speed funnels based on a route validity condition, wherein the route validity condition is based on one or more links between the different pair of learned road signs of each of the plurality of primary speed funnels (See Ivanov [0051]-[0052] Fig. 3, [0064] - [0065] [where route speed funnel 170(2) from primary funnels 170(3) and 170(4) based on validity condition based on link of sign type and side]; See also Ivanov Fig. 2, [0044] [where clustering based on similarity condition can also suggest route validity condition).  
Ivanov does not explicitly disclose determining a plurality of primary speed funnels indicating an approach to or a leaving from a road work zone.
Fairfield teaches determining a plurality of primary speed funnels indicating an approach to or a leaving from a road work zone (See Fairfield Fig. 9, [0180] determining, using the computing device, a likelihood of existence of a construction zone, based on the number 
Fairfield further teaches each of the plurality of primary speed funnels comprising a different pair of learned road signs selected from the generated plurality of learned road signs (See Fairfield  Fig. 3, Fig. 4, Fig. 9, Figs. 10A-10C, [0178]-[0180] where identified cones that exceed a threshold equivalent to plurality of  learned road signs, and where cones within a predetermined distance equivalent to primary speed funnels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ivanov to include the noted teachings of Fairfield, in order to safely control an autonomous vehicle (Fairfield [0186]).

Regarding Claims 2 and 11, Ivanov discloses wherein the generating of the plurality of learned road signs from the plurality of road sign observations comprises processing the plurality of road sign observations based on location data of the plurality of road sign observations (See Ivanov [Where filtering 210 based on location data 140 130]  Fig. 4, 406, Fig. 2, [0041]..The filtering engine 210 may identify the observations 140 that are likely to be inaccurate in any technically feasible fashion based on any amount and type of data.. [0042] ..the filtering engine 210 identifies and removes any of the observations 140 that are inconsistent with respect to the observation data 130. For instance, suppose that fifty of the observations 140(1-50) include approximately the same vehicle positions 210… ).

Regarding Claims 3 and 12, Ivanov discloses wherein the generated plurality of learned road signs are associated with corresponding locations, corresponding headings, corresponding road sign values, and corresponding road sign types (See Ivanov [0036] where each of the observations 140 includes, without limitation, a timestamp 202, an vehicle position 210, a heading 212, a speed 214, a sign type 216, and a side 218. As referred to herein, the timestamp 202, the vehicle position 210, the heading 212, the speed 214, the sign type 216, and the side 218 are referred to herein as "characteristics of the observation(s) 140.").

Regarding Claims 4 and 13, Ivanov discloses wherein the determining of the plurality of primary speed funnels comprises:
determining a plurality of candidate speed funnels, based on the corresponding locations, the corresponding headings, the corresponding road sign values, and the corresponding road sign types of the plurality of learned road signs, 
([candidate funnels 170] See Ivanov Fig. 2, [0044] “..The clustering engine 230 receives the observed sign positions, determines sets of "similar" observations 140, and performs density-based clustering on each set of similar observations 140 to generate the clusters 170. As shown, each of the clusters 170 includes, without limitation, the heading 212, the sign type 216, the side 218, an observation list 282, an observation count 284, a time interval 286, and a sign position 280…”)
wherein each of the plurality of candidate speed funnels comprises a different pair of learned road signs selected from the generated plurality of learned road signs;
where candidate funnels correspond to clusters 170(3) and 170(4) for different pair of learned signs 330(2) and 330(3)] See Ivanov Fig. 3, [0064] - [0065] the cluster 170(2) corresponds to two speed limit sign 330(2) and 330(3) …  the merging engine 250 generates the cluster 170(2) based on the cluster 170(3) that corresponds to the speed limit sign 330(2) and the cluster 170(4) that corresponds to the speed limit sign 330(3). )
and determining the plurality of primary speed funnels by temporally validating the determined plurality of candidate speed funnels based on a correlation of corresponding timestamps of the plurality of road sign observations associated with the different pair of learned road signs in each of the determined plurality of candidate speed funnels.  
(See Ivanov [0036] “..where each of the observations 140 includes, without limitation, a timestamp 202, an vehicle position 210, a heading 212, a speed 214, a sign type 216, and a side 218..” [0049] “..the clustering engine 230 sets the time interval 286 to reflect the earliest timestamp 202 and the latest timestamp 202 specified in the observations 140 included in the observation list 282. In this fashion, the clusters 170 enable the confidence engine 260 and other applications (e.g., the update application 180) to identify any of the clusters 170 that are associated with out-of-date observations 140..”)

Regarding Claims 5 and 14, Ivanov discloses the determining of the plurality of candidate speed funnels (See Ivanov Fig. 2, [0044]) comprises:
	calculating a plurality of distances between the corresponding locations of learned road signs of each pair of learned road signs in the generated plurality of learned road signs;
filtering the generated plurality of learned road signs based on the calculated plurality of distances lying within a threshold distance range, to obtain a plurality of distance filtered learned road signs (See Ivanov Fig. 1, Fig. 2, [0026] For each set of similar observations 140, the cluster application performs cluster operations on the observations 130 based on oriented distances to generate the clusters 170. [0045] density-based clustering [0047] The clustering engine 230 may implement any type of density-based clustering operations to generate the clusters 170);
[where density-based clustering operation based on distance described is equivalent of filtering based on distance threshold, see constraint [0047] 
	determining a plurality of heading filtered learned road signs from the plurality of distance filtered learned road signs based on a heading difference between each pair of the plurality of distance filtered learned road signs lying within a threshold heading range 	(See Ivanov Fig. 4, [0068] At step 410, the cluster engine 230 performs oriented density-based clustering operations on sets of similar observations 140 to generate the clusters 170. As described previously herein, the observations 140 included in each set of similar observations 140 share the same sign type 216 and the same side 218, and have headings 212 that deviate from one another by at most a maximum heading deviation…”);	
and obtaining a plurality of sight filtered learned road signs by filtering the plurality of heading filtered learned road signs based on a heading of sight difference between each pair of the plurality of heading filtered learned road signs lying within a threshold sight range (See Ivanov [0068] “..At step 408, for each of the remaining observations 140, the sectoring engine 220 generates the sector 320 and determines an observed sign position that lies within the 
[Where selection by field of view corresponds to filtering by sight difference]

Regarding Claims 7, 16 and 20, Ivanov discloses the route validity condition comprises a total length of the one or more links lying within a threshold length (See Ivanov Fig. 1, Fig. 2, [0026] For each set of similar observations 140, the cluster application performs cluster operations on the observations 130 based on oriented distances to generate the clusters 170. [0045] density-based clustering [0047] any number and type of clustering operations based on any number and type of constraints to generate the clusters 170)
where density-based clustering operation based on distance described is equivalent of condition based on length threshold, see constraints [0047] 
 and a heading difference between the one or more links lying within a threshold heading range (See Ivanov Fig. 4, [0068] At step 410, the cluster engine 230 performs oriented density-based clustering operations on sets of similar observations 140 to generate the clusters 170. As described previously herein, the observations 140 included in each set of similar observations 140 share the same sign type 216 and the same side 218, and have headings 212 that deviate from one another by at most a maximum heading deviation). 

Regarding Claims 8 and 17, Ivanov discloses the generated at least one route speed funnel comprises two or more route speed funnels, and wherein at least two route speed funnels of the two or more route speed funnels have a common learned road sign (See Ivanov Fig.2, [0051] [0052 Fig. 3, [0064] - [0065] Fig. 4, [0069] 414).  
 [where target cluster 170 corresponds to at least one route speed funnel and identified clusters 170 correspond to route speed funnels]

Regarding Claim 18, Ivanov discloses merging the at least two route speed funnels of the two or more route speed funnels based on a position of the common learned road sign in each of the at least two route speed funnels of the two or more route speed funnels (See Ivanov Fig.2, [0051] [0052 Fig. 3, [0064] - [0065] Fig. 4, [0069] 414).  
 [where target cluster 170 corresponds to at least one route speed funnel and identified clusters 170 correspond to route speed funnels]

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov; Volodymyr et al. US 20180025628 and Fairfield; Nathaniel et al.	US 20140063232 A1, further in view of Dabeer; Onkar Jayant et al. US 20180189601 A1.

Regarding Claims 6 and 15, the combination of Ivanov and Fairfield teaches wherein the determining of the plurality of candidate speed funnels further comprises:
filtering a plurality of pairs of value filtered learned road signs from the plurality of value filtered learned road signs based on the corresponding locations of value filtered learned road signs in each pair of the plurality of value filtered learned road signs;
See Ivanov Fig. 1, Fig. 2, [0026] [0045] [0047] where density-based clustering operation based on distance described is equivalent of filtering based on distance threshold, 
and determining the plurality of candidate speed funnels based on the filtered plurality of pairs of value filtered learned road signs.
See Ivanov Fig. 4, [0068] At step 408, for each of the remaining observations 140, the sectoring engine 220 generates the sector 320 and determines an observed sign position that lies within the sector 320.  [0051] To properly handle various types of unusual cases, the merging engine 250 could identify any of the clusters 170 that are likely associated with a single physical or logical sign and merge the identified cluster(s) 170 into a single target cluster 170. As referred to herein, a "logical sign" may comprise any number of physical signs that are considered a single sign for the purposes of navigating a road. For example, a bi-sided road sign is a single logical sign that comprises two physical signs. Fig. 3, [0064] - [0065] the cluster 170(2) corresponds to two speed limit sign 330(2) and 330(3) …  the merging engine 250 generates the cluster 170(2) based on the cluster 170(3) that corresponds to the speed limit sign 330(2) and the cluster 170(4) that corresponds to the speed limit sign 330(3). 
 [ where primary funnels correspond to clusters 170(3) and 170(4) for different pair of learned signs 330(2) and 330(3) ]
	The combination of Ivanov and Fairfield does not explicitly disclose filtering the plurality of sight filtered learned road signs based on a difference in the corresponding road sign values of each pair of the plurality of sight filtered learned road signs lying within a threshold value range, to obtain a plurality of value filtered learned road signs.
Dabeer teaches filtering the plurality of sight filtered learned road signs based on a difference in the corresponding road sign values of each pair of the plurality of sight filtered learned road signs lying within a threshold value range, to obtain a plurality of value filtered learned road signs;
(See Dabeer [0031] “..In a first round of clustering for traffic signs, for instance, semantic information may be used for partitioning the signs into clusters. For example, the shape of a sign (e.g., rectangle, diamond, etc.) may be used to partition the signs into clusters [0062] “..the similarity metric may be based on pose information (e.g., 3D geometric information). For example, the similarity metric calculation may not factor in other types of information (e.g., color, image data, etc.)…”)
filtering a plurality of pairs of value filtered learned road signs from the plurality of value filtered learned road signs based on the corresponding locations of value filtered learned road signs in each pair of the plurality of value filtered learned road signs;
(See Dabeer [0031] “.. In a second round of clustering, sign center-based distance metrics may be utilized to cluster signs from the first round clusters into geographically nearby clusters. This may correctly cluster signs that are not near other signs…” [0134] FIG. 1 may perform spectral clustering of lane markers in accordance with one or more aspects of the following. Pairwise "distances" (e.g., similarity metrics) between stripes may be computed., [0089])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of by Dabeer, in order to improve locating objects (Dabeer [0004]).
Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 recites, inter alia, the determining of the plurality of candidate speed funnels further comprises: calculating a correlation value associated with the position filtered learned road signs using the equation: 
    PNG
    media_image1.png
    19
    304
    media_image1.png
    Greyscale
 wherein, X and Y each represent a number of road sign observations per hour for each of the position filtered learned road signs, wherein µX and µY represent a mean number of road sign observations for each of the position filtered learned road signs, and wherein, σX and σY represent the standard deviation for the number of road sign observations for each of the position learned road signs.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/Examiner, Art Unit 2647